Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 03/30/20.  These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-9, 11, 13-18 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Dijkstra et al. (Pub. No.: US 20080289425), hereinafter, Dijkstra.
Regarding claim 1, Dijkstra discloses an inspection system (1), [see: par. 0001 and 0026], comprising:

the transmitting probe (12) to transmit an ultrasound wave, including a first row-column addressed (RCA) array (16), a first wedge (6) positioned to establish the first RCA array (16) at a first wedge angle (6) relative to the testing surface (see: par. 0048); and 
the receiving probe (14) to receive a reflection of the ultrasound wave, including a second RCA array (18), and a second wedge (8) positioned to establish the second RCA array (18) at a second wedge angle (8) relative to the testing surface (see: par. 0048). 
Regarding claim 6, Dijkstra discloses the inspection system of claim 1, wherein the transmitting probe is configured to operate in a transmission beam steering mode (see: par. 0017-0018, 0038). 
Regarding claim 7, Dijkstra discloses the inspection system of claim 1, wherein the receiving probe (14) is configured to operate in a reception beam steering mode (see: par. 0017-0018 and 0039). 
Regarding claim 8, it is similar in scope with claim 1 and therefore, it is rejected for the reasons set forth for that claim. 
Regarding claim 9, Dijkstra discloses the method of claim 8, wherein the ultrasound wave is transmitted through a transmission aperture (20’, 20”) which is 
Regarding claim 11, Dijkstra discloses the method of claim 8, wherein the reflection is received through a reception aperture (20’), which is defined by an intersection of a subset of rows and columns (C and D) of the second RCA array (see: par. 0051-0052 and Figs, 2, 4a and 4b). 
. 
Regarding claim 13, Dijkstra discloses the method of claim 8, further comprising: operating the first probe in a linear scan mode. 
14. The method of claim 8, further comprising: operating the second probe in a linear scan mode. 
Regarding claim 15, Dijkstra discloses the method of claim 8, further comprising: operating the first probe in a beam steering mode (see: par. 0017-0018, 0038). 
Regarding claim 16, Dijkstra discloses the method of claim 8, further comprising: operating the second probe in a beam steering mode (see: par. 0017-0018 and 0039). 
Regarding claim 17, Dijkstra discloses a method to detect imperfections in a testing object, the method comprising: transmitting, from a transmitting probe (12), an ultrasound wave into a testing object (19) using a first row-column addressed (RCA) array (A, B) through a transmission aperture (20”) defined by selected elements in the first RCA array (A, B); and

Regarding claim 18, Dijkstra discloses the method of claim 17, further comprising: placing the transmitting probe (12) at a first wedge angle (6) on a surface of the testing object (19); and placing the receiving probe (14) at a second wedge angle (8) on the surface of the testing object (19). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dijkstra et al. (Pub. No.: US 20080289425). 
Regarding claims 2-4, they differ from the prior art by reciting wherein the first RCA array includes a plurality of row and column electrodes, wherein the row and column electrodes are configurable to have at least four states: 1) a transmission state, 2) a reception state, 3) a ground state, and 4) a high impedance state and wherein the second RCA array includes a plurality of row and column electrodes, wherein the row and column electrodes are configurable to have at least four states: 1) a transmission state, 2) a reception state, 3) a ground state, and 4) a high impedance state and wherein the first and second RCA arrays each includes a plurality of row and column electrodes, wherein the row and column electrodes are configurable to have at least four states: 1) a transmission state, 2) a reception state, 3) a ground state, and 4) a high impedance state. However, these states would be inherently required or obvious to one of the ordinary skill in the art to be motivated to realize these configurations in order to obtain these four states to perform effectively the claimed invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dijkstra et al. (Pub. No.: US 20080289425) in view of Takemura et al. (US Patent 4,448,075).

Regarding claim 5, Dijkstra does not particularly disclose or suggest wherein the transmitting probe is configured to operate in a linear scan mode. Takemura discloses for instance, the directivity of an issued ultrasonic beam along the X and Y axes of the piezoelectric element 22 can be improved by applying the linear electric-scanning process which comprises actuating the divided transducer blocks in succession thereby to scan an ultrasonic beam linearly (see: col. 6, lines 54-59). It would have been obvious to one of the ordinary skill ion the art before the effective filing date of the invention to utilize the teachings of Takemura because the linear scanning would enable the directivity of an ultrasonic beam to be controlled with respect to said X and Y axes to thereby making the above combination more effective.
Allowable Subject Matter
Claims 10, 12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record taken alone and in combination does not disclose “transmitting the ultrasound wave in a first or second transmission configuration, wherein in a first transmission configuration, driving the subset of columns with a pulse signal, coupling the subset of rows to ground, and coupling remaining rows and columns to a high impedance; and in a second transmission configuration, driving the . 

“selecting a first or second transmission configuration, wherein in a first transmission configuration, driving a subset of columns with a pulse signal, coupling a subset of rows to ground, and coupling remaining rows and columns to a high impedance; and in the second transmission configuration, driving the subset of rows with a pulse signal, coupling the subset of columns to ground, and coupling remaining rows and columns to a high impedance “as recited in claim 19” and “selecting a first or second reception configuration, wherein in the first reception configuration, receiving the reflection on a subset of columns, coupling a subset of rows to ground, and coupling remaining rows and columns to a high impedance; and in the second reception configuration, receiving the reflection on the subset of rows with a pulse signal, coupling the subset of columns to ground, and coupling remaining rows and columns to a high impedance” as recited in claim 20. 

Conclusion
11Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861